ACCEPTED
                                                                                                  04-14-00906-cv
                                                                                       FOURTH COURT OF APPEALS
                                                                                            SAN ANTONIO, TEXAS
                                                                                             3/27/2015 2:29:36 PM
                                                                                                    KEITH HOTTLE
                                                                                                           CLERK

                                     No. 04-14-00906-CV

                          IN THE FOURTH COURT OF APPEALS
                                                                                FILED IN
                               at SAN ANTONIO, TEXAS                     4th COURT OF APPEALS
                                                                          SAN ANTONIO, TEXAS
                                                                         3/27/2015 2:29:36 PM
                                        DAVID MAUK                         KEITH E. HOTTLE
                                                                                 Clerk
                                           Appellant

                                               v.

                                           Appellees

            PIPE CREEK WATER WELL, LLC and ROBERT RAE POWELL


           Cause No. 2013-CI-00386; Appeal from the 408th Judicial District Court,
                                  Bexar County, Texas



           APPELLEES’ MOTION FOR LEAVE TO FILE AMENDED BRIEF


TO THE HONORABLE JUSTICES OF THE FOURTH JUDICIAL DISTRICT APPEALS
COURT:

       NOW COME, Appellees, ROBERT RAE POWELL and PIPE CREEK WATER WELL,

LLC, and file this Motion for Leave to File Amended Brief and will show as follows:

       1. Appellees filed their brief on February 19, 2015.

       2. On March 19, 2015, Appellant filed Appellant’s Reply Brief. Therein, Appellant

objects to Appellees’ brief and mistakenly attributes the requirements of an appellant’s brief

enumerated in Texas Rule of Appellate Procedure 38.1 to an appellee’s brief. The requirements

of an appellee’s brief are enumerated in Texas Rule of Appellate Procedure 38.2.

       3. Texas Rule of Appellate Procedure 38.2 does not require an appellee’s brief to include

specific citations to the record. However, Appellees’ have amended their brief to include such
citations out of an over abundance of caution and for the ease and convenience of this Honorable

Court.

         4. Therefore, Appellees request leave of Court to file an amended brief which includes

citations to the record where appropriate.

                                             PRAYER

         Appellees, ROBERT RAE POWELL and PIPE CREEK WATER WELL, LLC pray that

this motion be filed, that leave of Court be granted, and that they have such other relief, in law or

equity, to which they may be justly entitled.

                                                Respectfully submitted,

                                                Law Offices of Keith P. Miller, PC
                                                14350 Northbrook, Suite 150
                                                San Antonio, Texas 78232
                                                Tel: (210) 524-9040
                                                Fax: (210) 267-2982


                                                         /S/ Megan H. Kucera
                                                By:
                                                      KEITH P. MILLER
                                                      State Bar No. 14093725
                                                      MEGAN H. KUCERA
                                                      State Bar No. 24076449
                               CERTIFICATE OF SERVICE

       I hereby certify by my signature below that a true and correct copy of the foregoing has
been served by:

       ___ Certified Mail Return Receipt Requested
       ___ First Class Mail
       _X_ Telecopier and/or
       ___ Hand-delivery
       ___ EService

       To the following:

              William M. McKamie
              Adolfo Ruiz
              McKamie Kruger, LLP
              941 Proton Road
              San Antonio, Texas 78258
              Telecopier: (210) 546-2130
              adolfo@mckamiekrueger.com

       On the 27h day of March, 2015.

                                                     /s/ Megan Kucera
                                                   ________________________________
                                                   Megan H. Kucera